Per Curiam. On July 21, 1986, this Court appointed the Honorable John B. Plegge as Master to hear the evidence in this cause, make findings on issues of fact, and make recommendations to this Court. On September 19,1986, the Master submitted his findings of fact to this Court and recommended that respondent be held in contempt. On November 14,1986, the respondent filed a response and evidentiary affidavits in this Court.  The response will be treated as an objection to the Master’s report, and this Court will review the record before accepting or rejecting the Master’s report. The evidentiary affidavits are ordered struck as the evidence was taken by the Master and will not be taken by this Court. A copy of the record is ordered.